Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5, 6, 11, 12, 15, 16,  and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehmann (US 3305179) in view of Klun (US 3185351) and Venus, Jr. (US 3651993).
Regarding claim 1, Lehmann teaches a de-icer dispenser cap for use with a spray can, the de-icer dispenser cap comprising: a shell (14) formed to include an opening (32), a mount ring (at bottom of 14, see Figs. 1-2) configured to hold the de-icer dispenser cap on the spray can, and a fluid-delivery controller including a button wall (side walls of 12), a button grip (38) coupled to the button wall, and a nozzle (10) coupled to the button grip and extending toward the tunnel, a hinge (24) extending between the shell and the button wall opposite from the tunnel to couple the fluid- delivery controller to the shell and to allow the fluid-delivery controller to pivot relative to the shell about the hinge (the web hinges 24 enable pivoting and longitudinal movement), the button wall being positioned radially inward of the mount ring (see annotated Fig. 1 below), the fluid-delivery controller configured to dispense pressurized fluid from the spray can through the nozzle and the tunnel at the selection of a user, wherein the shell, and the fluid-delivery controller are unitary and integral with one another (one piece molded plastic, col. 1, ll. 20-21).

Klun teaches a tunnel (27) having a sidewall extending radially inward from an opening, and a scraper (42 and 46) extending from a shell (41) that are unitary and integral with one another (Fig. 2).
Venus, Jr. teaches a mount ring (28) that has a downwardly extending annular skirt (26) that is spaced radially inward from a shell (22).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have provided the shell of Lehmann with a tunnel having a sidewall extending radially inward from the opening as taught by Klun for the purpose of preventing snow and ice from being trapped within the shell (Klun, col. 2, ll. 58-61) and furthermore obvious to provide the shell of Lehmann with an integral scrapper as taught by Klun for the purpose of enabling a user to apply a de-icer and scrape ice with one implement (Klun, col. 1, ll. 43-49). Furthermore, it would have been obvious to have changed the shape of the cap of Lehmann such that the mount ring has a downwardly extending annular skirt that is spaced radially inward from the shell as taught by Venus, Jr. for the purpose of enabling the shell to have a desired aesthetic of appearing as a generally smooth extension of the sidewall of the spray can (Venus, Jr.; col. 2, ll. 59-71).
Regarding claim 2, the combination of Lehmann and Klun teaches the de-icer dispenser cap of claim 1, wherein the scraper includes a blade (Klun, 42) coupled to the shell and one or more teeth (Klun, 46) coupled to the blade.
Regarding claim 5, the combination of Lehmann and Klun teaches the de-icer dispenser cap of claim 1, wherein the nozzle of the fluid delivery controller extends into the tunnel (Lehmann shows the nozzle extending to the outer wall of the shell, Figs. 1-2).

Regarding claim 11, Lehmann teaches a de-icer dispenser cap for use with a spray can, the de-icer dispenser cap comprising: a shell (14) formed to include an opening (32), a mount ring (base of 14) configured to hold the de-icer dispenser cap on the spray can, and a fluid-delivery controller including a button wall (sidewalls of 12), a button grip (38) coupled to the button wall, and a nozzle (10) coupled to the button grip and extending toward the tunnel, a hinge (24) extending between the shell and the button wall to couple the fluid-delivery controller to the shell and to allow the fluid-delivery controller to move relative to the shell, a bridge of the hinge attached to the shell at a first pivot point (outer most portion of 24 in Fig. 4) outside of the mount ring and attached to the fluid-delivery controller at a second pivot point (innermost portion of 24 in Fig. 4) inside the mount ring, the button wall being positioned radially inward of the mount ring, the fluid-delivery controller configured to dispense pressurized fluid from the spray can through the nozzle at the selection of a user, wherein the shell and the fluid-delivery controller are unitary and integral with one another (col. 1, ll. 20-21).
Lehmann does not teach that the shell is formed to include a tunnel having a sidewall extending radially inward from the opening or a scraper extending from the shell or that the mount ring has a downwardly extending annular skirt that is spaced radially inward from the shell.
Klun teaches a tunnel (27) having a sidewall extending radially inward from an opening, and a scraper (42 and 46) extending from a shell (41) that are unitary and integral with one another (Fig. 2).
Venus, Jr. teaches a mount ring (28) that has a downwardly extending annular skirt (26) that is spaced radially inward from a shell (22).


Regarding claim 12, the combination of Lehmann and Klun teaches the de-icer dispenser cap of claim 11, wherein the scraper includes a blade (Klun, 42) coupled to the shell and one or more teeth (Klun, 46) coupled to the blade.
Regarding claim 15, the combination of Lehmann and Klun teaches the de-icer dispenser cap of claim 14, wherein the nozzle includes a valve-stem receiver (Lehmann, 28) coupled to the button grip and a spout (Lehmann, 30) coupled to the valve-stem receiver, and wherein the valve-stem receiver is configured to engage with a valve stem (Lehmann, 18) of the spray can.
Regarding claim 16, Lehmann teaches a system comprising: a spray can (16) having a container formed to define an interior storage region and a valve coupled to the container to seal the interior storage region of the container, the valve configured to selectively dispense pressurized fluid from the interior storage region through a valve stem (18), and a dispenser cap comprising a shell (14) formed to include an opening (32), a mount ring (base of 14, see Figs. 1 and 2) and configured to hold the dispenser cap on the spray can, and a fluid-delivery controller including a button wall (sidewall of 12), a button grip (38) coupled to the button wall, and a nozzle (10) coupled to the button grip and extending 
Lehmann does not teach that the shell is formed to include a tunnel having a sidewall extending radially inward from the opening or a scraper extending from the shell; or that the first pivot point is in the tunnel or that the mount ring has a downwardly extending annular skirt that is spaced radially inward from the shell.
Klun teaches a tunnel (27) having a sidewall extending radially inward from an opening, and a scraper (42 and 46) extending from a shell (41) that are unitary and integral with one another (Fig. 2).
Venus, Jr. teaches a mount ring (28) that has a downwardly extending annular skirt (26) that is spaced radially inward from a shell (22).
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to move the location of the first pivot point because Applicant has not disclosed that the first pivot point being located in the tunnel provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected the device of Lehmann and the applicant’s invention to perform equally well with either the first pivot point formed outside a tunnel taught by Lehmann or the claimed first pivot point inside a tunnel because both pivot point locations are equally capable of enabling the button to move relative to the shell.  

Furthermore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have provided the shell of Lehmann with a tunnel having a sidewall extending radially inward from the opening as taught by Klun for the purpose of preventing snow and ice from being trapped within the shell (Klun, col. 2, ll. 58-61) and also obvious to provide the shell of Lehmann with an integral scrapper as taught by Klun for the purpose of enabling a user to apply a de-icer and scrape ice with one implement (Klun, col. 1, ll. 43-49).  It would have also been obvious to have changed the shape of the cap of Lehmann such that the mount ring has a downwardly extending annular skirt that is spaced radially inward from the shell as taught by Venus, Jr. for the purpose of enabling the shell to have a desired aesthetic of appearing as a generally smooth extension of the sidewall of the spray can (Venus, Jr.; col. 2, ll. 59-71).
Regarding claim 19, the combination of Lehmann and Klun teaches the de-icer dispenser cap of claim 16, wherein the nozzle includes a valve-stem receiver (Lehmann, 28) coupled to the button grip and a spout (Lehmann, 30) coupled to the valve-stem receiver, and wherein the valve-stem receiver is configured to engage with a valve stem of the spray can.
Regarding claim 20, the combination of Lehmann and Klun teaches the de-icer system of claim 16, wherein the scraper includes a blade (Lehmann, 42) coupled to the shell and one or more teeth (Lehmann, 46) coupled to the blade.
.
Claim(s) 7, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehmann and Klun as applied to claims 1, 11 and 16 above, and further in view of Sagarin (US 3223287).
Regarding claim 7, the combination of Lehmann and Klun teaches the de-icer dispenser cap of claim 1, but does not teach that a frangible web extends from the fluid-delivery controller to a support post of the shell opposite from the hinge, and wherein the frangible web is configured to break away from the support post when the fluid-delivery controller pivots relative to the shell.
Sagarin teaches a frangible web (50) extends from a fluid-delivery controller (12) to a support post (30, 32) of a shell (14), and wherein the frangible web is configured to break away from the support post when the fluid-delivery controller pivots relative to the shell (col. 2, ll. 51-69).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have provided the combination of Lehmann and Klun with a frangible web that extends from the fluid-delivery controller to a support post of the shell opposite from the hinge, and wherein the frangible web is configured to break away from the support post when the fluid-delivery controller pivots relative to the shell for the purpose of preventing accidental dispensing before a user breaks the web (Sagarin, col. 3, ll. 37-51). It is noted that the at least one web of Sagarin would be opposite at least one hinge of Lehmann because of the angular extent of the hinges.
Regarding claim 22, the combination of Lehmann and Klun teaches the de-icer dispenser cap of claim 11, but does not teach that a frangible web extends from the fluid-delivery controller to the shell opposite from the tunnel, and wherein the frangible web is configured to break away from the shell when the fluid-delivery controller moves relative to the shell.

Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have provided the combination of Lehmann and Klun with a frangible web that extends from the fluid-delivery controller to the shell opposite from the tunnel, and wherein the frangible web is configured to break away from the support post when the fluid-delivery controller pivots relative to the shell for the purpose of preventing accidental dispensing before a user breaks the web (Sagarin, col. 3, ll. 37-51). It is noted that the at least one web of Sagarin would be ‘opposite’ the tunnel of Lehmann because the webs would be spread out around the button similar to Fig. 1 of Sagarin.
Regarding claim 23, the combination of Lehmann and Klun teaches the de-icer dispenser cap of claim 16, but does not teach that a frangible web extends from the fluid-delivery controller to the shell opposite from the tunnel, and wherein the frangible web is configured to break away from the shell when the fluid-delivery controller moves relative to the shell.
Sagarin teaches a frangible web (50) extends from a fluid-delivery controller (12) to a shell (14), and wherein the frangible web is configured to break away from the support post when the fluid-delivery controller pivots relative to the shell (col. 2, ll. 51-69).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have provided the combination of Lehmann and Klun with a frangible web that extends from the fluid-delivery controller to the shell opposite from the tunnel, and wherein the frangible web is configured to break away from the support post when the fluid-delivery controller pivots relative to the shell for the purpose of preventing accidental dispensing before a user breaks the web (Sagarin, col. 3, ll. 37-51). It is noted that the at least one web of Sagarin would be ‘opposite’ the tunnel of Lehmann because the webs would be spread out around the button similar to Fig. 1 of Sagarin.

Response to Arguments
Applicant's arguments filed 17 November 2020 have been fully considered but they are not persuasive.
In response to the argument that the prior art of record does not teach the mount ring as claimed, it is noted that the newly cited Venus, Jr. reference teaches this feature.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY S OLIVER whose telephone number is (571)270-3787.  The examiner can normally be reached on Monday-Friday, 7-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY S OLIVER/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754